Citation Nr: 0301810	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-03 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from April 1946 to October 
1947.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas (RO) which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  There is no medical evidence of bilateral hearing loss, 
which is causally or etiologically related to the veteran's 
active service.

3. There is no medical evidence of bilateral tinnitus, which 
is causally or etiologically related to the veteran's active 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was neither incurred nor 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5103A, 5107(b), 5108 (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.385 (2002).

2.  Bilateral tinnitus was neither incurred in nor aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The rating decision 
and the statement of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his 
claims were denied.  The RO indicated that it would review 
the information of record and determine what additional 
information is needed to process the veteran's claims.  The 
RO also informed the veteran of what the evidence must show 
in order to warrant reopening his claims and in order to 
grant service connection, as well as provided a detailed 
explanation of why the requested benefits were not granted.  
In addition, the statement of the case included the criteria 
for reopening a claim and for granting service connection, as 
well as other regulations pertaining to his claim.  
Similarly, letters to the veteran, from the RO, notified the 
veteran as to what kind of information was needed from him, 
and what he could do to help his claim.  See Quartuccio v. 
Principi, 16 Vet. App.  183,187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  
Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records have been 
obtained.  The Board notes that the RO informed the veteran 
that he must submit evidence showing that he had the claimed 
disorders and a relationship to service, including the 
veteran's treatment history.  However, the veteran failed to 
submit any information.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) ("The duty to assist is not always a one-way 
street.  If a veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.").  The veteran and his representative have not 
made the Board aware of any additional evidence that should 
be obtained prior to appellate review, and the Board is 
satisfied that the requirements under the VCAA have been met.  
As such, the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92.

The veteran claims entitlement to service connection for 
bilateral hearing loss and bilateral tinnitus.  A veteran is 
entitled to service connection for a disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  The mere fact of an in-
service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

The evidence of record consists of the veteran's service 
medical records.  The Board, as noted earlier, points out 
that the veteran failed to submit any additional medical 
evidence.

According to an April 1946 Report of Physical Examination of 
Enlisted Personnel Prior to Discharge, Release from Active 
Duty or Retirement, the veteran denied having any injuries or 
diseases.  Examination of his ears was negative for any 
abnormalities.  Hearing was 15 out of 15 bilaterally, 
according to whispered voice testing.

According to the veteran's Report of Physical Examination and 
Induction, dated April 1946, physical examination of the 
veteran's ears was normal and the veteran's hearing was 15 
out of 15 bilaterally. 

An August 1947 Report of Physical Examination of Enlisted 
Personnel Prior to Discharge, Release from Active Duty or 
Retirement indicates that the veteran denied any injuries or 
diseases.  Physical examination was negative for 
abnormalities of the ears.  Whispered voice hearing test 
results were 15 out of 15 bilaterally.

As mentioned earlier, the veteran claims entitlement to 
service connection for bilateral hearing loss and tinnitus.  
An award of service connection requires that the veteran 
incur a disease or disability during service.  See 
38 U.S.C.A. §§ 1110, 1131.  Based on the foregoing medical 
evidence and the entire record, the Board finds that the 
preponderance of the evidence is against claims for service 
connection for bilateral hearing loss and tinnitus.

In order to consider the veteran's hearing impaired, he must 
meet the requirements of 38 C.F.R. § 3.385.  Under 38 C.F.R. 
§ 3.385, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) 
("[§ 3.385] operates to establish when a measured hearing 
loss is . . . a 'disability' for which compensation may be 
paid, provided that the requirements for service connection 
are otherwise met . . . .").  

The Board observes that a review of the veteran's service 
medical records does not indicate whether the veteran meets 
the requirements of 38 C.F.R. § 3.385. Nonetheless, the 
veteran's service medical records, inasmuch as they are the 
sole source of medical evidence, are negative for any 
diseases or injuries of the ear and otherwise demonstrate 
normal hearing.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  Moreover, a determination as to 
whether the veteran met the criteria under 38 C.F.R. § 3.385 
could not be made due to the veteran's failure to submit 
medical evidence indicating that the veteran currently has 
hearing loss and any association or relationship between any 
hearing loss and his military service.  Thus, "[i]n the 
absence of proof of present disability there can be no valid 
claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  It is also noteworthy that there is no evidence that 
the veteran ever sought treatment for bilateral hearing loss, 
and that the veteran does not allege any such treatment.  
Likewise, the veteran has not provided any evidence, other 
than his claim, linking his bilateral hearing loss, if any, 
to his active service.  A causal link between the veteran's 
current bilateral hearing loss and his service has not been 
established, and because the veteran is a layperson without 
medical training or expertise, his contentions do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions or 
evidence of causation, as it requires medical knowledge).  
Accordingly, the Board finds that the veteran is not entitled 
to service connection for bilateral hearing loss as there is 
no current disability upon which to base an award of service 
connection. See 38 U.S.C.A. § 5103A(d) (VA does not have an 
affirmative duty to obtain an examination of a claimant or a 
medical opinion from Department healthcare facilities if the 
evidence of record contains adequate evidence to decide a 
claim). 

In addition, the Board finds that the veteran is not entitled 
to service connection for tinnitus, as the record is negative 
for evidence that the veteran's tinnitus was incurred during 
his service.  The medical evidence does not support a causal 
relationship between the veteran's treatment for ear disease 
and his tinnitus, inasmuch as the veteran's service medical 
records are entirely negative for complaints, treatment, or 
diagnoses of tinnitus.  Similarly, the Board notes that, due 
to the veteran's failure to identify or submit any medical 
evidence, there is no current medical evidence of tinnitus.  
See Savage, supra (requiring medical evidence of chronicity 
and continuity of symptomatology).  Furthermore, the only 
evidence of record linking the veteran's tinnitus, if any, to 
his service is his claim.  See Espiritu, supra.  As such, the 
Board finds that the veteran is not entitled to service 
connection for his tinnitus, as there is no evidence of a 
current disability upon which to base an award of service 
connection.  See Brammer at 225 ("Congress specifically 
limits entitlement to service-connected disease or injury to 
cases where such incidents have resulted in a disability.").  
See also 38 U.S.C.A. § 5103A(d).

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claims of service 
connection for bilateral hearing loss and tinnitus.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b), as amended, 
are not applicable, and the appeal is denied. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

